Citation Nr: 0103131	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1951 to November 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the Chicago RO, 
which denied service connection for residuals of a right arm 
dislocation and residuals of a head injury.  The veteran 
appealed this decision to the Board.  

In May 1998, the Board remanded the issue on appeal, and 
denied service connection for residuals of a right arm 
dislocation on the basis that the claim was not well 
grounded.  The Board notes that currently, pursuant to the 
Veterans Claims Adjudication Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), claims that were denied on a not 
well-grounded basis are being readjudicated as if the denial 
or dismissal had not been made.  The representative requests 
that this claim of service connection for residuals of a 
right arm dislocation be readjudicated.  However, the Act's 
provisions apply to claims filed on or after November 9, 
2000, as well as to claims filed before then but not finally 
decided as of that date.  In this case, the Board's May 1998 
denial of the claim for service connection for residuals of a 
right arm dislocation was final as of May 1999, prior to the 
effective date of the Act.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, 
contrary to appellant's representative's assertions, this 
particular claim of service connection may not be 
readjudicated in this manner.  See VAOPGCPREC 11-2000.  

As the actions requested in the Board's May 1998 remand have 
been accomplished to the extent possible, the claim is now 
ready for final appellate review.  



FINDING OF FACT

The veteran currently has "post-concussion headaches" due 
to a head injury that was incurred in service.  


CONCLUSION OF LAW

Post-concussion headaches, as a residual of an in-service 
head injury, were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§  3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical records are incomplete.  Multiple efforts were made 
by the RO to secure the veteran's service medical records 
from the appropriate sources, but these efforts were futile.  

The veteran contends that he was struck on the head with a 
heavy metallic object while on active duty.  He asserts that 
he was knocked unconscious for a period of time and 
experienced transient amnesia related to that event.  The 
veteran indicated that he was not hospitalized and did not 
subsequently experience seizures or loss of consciousness.  
This incidence is not documented in the available service 
medical records and the discharge examination is negative for 
any abnormality of the head.  

In October 1994, a statement was received from one of the 
veteran's fellow servicemembers.  He stated that he did not 
witness the veteran being hit in the head in service, but he 
did see his "cut nose" and "bump on the head" afterwards.  
He further stated that he knew that the veteran was 
unconscious for a while and was relieved from duty for a week 
to 10 days.  The Board notes that this servicemember has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
he is considered to be capable of stating what he personally 
observed during service, such as the cut on the nose, the 
bump on the head, or the veteran's absence from service 
duties for a period of time.  

Post-service medical records pertinent to the claim of 
service connection for residuals of a head injury consist of 
2 VA examinations.  In March 1994, the veteran was afforded a 
VA brain examination.  The veteran reported his medical 
history, as noted above, to the examiner.  He also indicated 
that he currently suffered from headaches.  Physical 
examination revealed a scar over the glabella that was noted 
to be due to the injury in question.  No other abnormality 
was shown.  The diagnoses were status post closed head injury 
while on active duty in 1953; nasal trauma with laceration 
due to the same injury; status post-concussion; post-
concussion headaches; post-concussion syndrome.  

Based on the veteran's assertions, the lay statement, and the 
March 1994 VA examination, in an April 1994 rating decision, 
service connection for a scar of the nose was granted.  The 
RO noted that the denial of service connection for any other 
disability due to alleged head injury in service was 
confirmed and continued.  It was noted that the servicemember 
was not considered to be capable of stating whether or not 
the veteran sustained a concussion during service.  This 
servicemember's statement was accepted by the RO as credible 
insofar as the scar on the nose was concerned.

In September 2000, the veteran was afforded another VA 
examination.  At this time, the veteran again reported his 
medical history, as noted above.  The examiner indicated that 
there was no "great migraine history" although the veteran 
disputes this notation.  It was noted that since the alleged 
injury, the veteran had reported neck, shoulder, and back 
problems.  The examiner indicated that was no contusion, 
concussion, or coma.  There was no neurosurgical management 
of the head at the time of the alleged injury.  The examiner 
stated that the veteran had no residual features of brain 
damage at consciousness since then.  It was noted that he was 
quite overweight and did have low back pain and upper 
shoulder pain.  Objectively, there are no myelopathic 
features on physical examination to suggest cord compression.  
Extraocular movements were full.  Examination of the fundi 
revealed sharp discs and good venous pulsations.  The mental 
status was normal.  Cranial nerve examination was normal.  
Gait was normal.  The diagnosis was chronic post-traumatic 
pain syndrome.  

The VA and private medical records that are also of record do 
not reveal any pertinent findings.  Although the veteran 
complained of headaches in November 1993, they were noted to 
be due to his heart medication.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2000).  

As noted, the service medical records are incomplete and the 
missing records are unavailable for review.  In light of the 
lay statement which tends to support the veteran's 
assertions, the Board will accept as credible the veteran's 
statement that he was hit in the head area during service 
which resulted in a scar around the bridge of the nose.  The 
question remains, however, as to whether the veteran 
currently suffers from any other residuals of that injury.  

The RO has denied the claim on the basis of no residual 
disability as demonstrated objectively.  The veteran 
complains of pain, but there was no diagnosed underlying 
pathology.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(2000).

However, the veteran specifically maintains that he suffers 
from headaches.  The Board acknowledges that the examiner who 
performed the most recent VA examination did not find that 
there was a significant history of migraine headaches 
(although he did provide an assessment of "chronic post-
traumatic pain syndrome"), and that a VA outpatient record 
noted that the veteran had a headache as due to another 
source.  However, the Board also notes that the examiner who 
performed the earlier VA examination indicated that the 
veteran had post-concussion headaches.  The Board cannot 
ignore this diagnosis and there is no medical evidence that 
satisfactorily establishes that the veteran has no post-
concussion headaches.  Moreover, as noted, the Board has 
accepted the veteran's history as credible and reasonably 
supported by the lay evidence.  

In light of the above, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's assertions and the "post-traumatic" 
characterization and diagnosis by a VA examiner show that the 
veteran has "post-concussion headaches" due to a head 
injury which occurred during service, and that continuity of 
those symptoms (as manifestations of disability) have been 
established by the weight of the evidence of record.  Under 
these circumstances, the Board concludes that service 
connection is warranted for post concussion headaches is 
warranted as this disability is related to a head injury 
incurred service.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§  3.303, 3.304 (2000).  


ORDER

Service connection for post concussion headaches is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

